DETAILED ACTION
This office action follows a response filed on May 18, 2021.  Claims 1, 4, 5, 13, and 18 were amended, and new claim 21 was added.  Claims 1-21 are pending.


Claim Objections
Claim 21 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6, which includes all limitations of the independent claim.  Claim 21 recites a step of calcining a support material in the same temperature range set forth in claim 6.  The Markush group of support material of claim 21 is identical to that of claim 6.  Claim 21 recites the same Al2O3 content aluminum as that described in claim 21.  Claim 21 also recites additives (a), (b), and (c), which are the same three additives recited in claim 6.  Claim 21 does not recite a step of providing a support.  That the support is calcined in the first step of claim 21 implies that the support had already been provided.  Based on this analysis, it can be seen that claim 21 recites all substantive features of claim 6.  
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-9, 13, 14, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baxter et al. (US 9,040,645).
Baxter et al. discloses a catalyst composition comprising a BF3/methanol complex with a molar ratio of methanol (FW = 32.04) to BF3 (FW = 67.81) in a range of 0.5 to 2 supported on an alumina support where the concentration of the BF3/methanol complex on the alumina support lies in a range between 10 wt % and 40 wt %.  A catalyst composition comprising 40 wt % of the complex BF3•½MeOH, where a molar ratio of methanol to BF3 is 0.5 has a BF3 concentration of 32.3 wt %.  The catalyst is used to produce polyisobutylene.  The process comprises arranging the catalyst in a fixed bed reactor, introducing a feedstock comprising isobutylene into the reactor so that it contacts the catalyst, polymerizing isobutylene in the presence of the catalyst, and recovering polyisobutylene.  The feedstock is a raffinate-1 containing about 28.3 wt % of isobutylene.  After leaving the reactor, a reaction effluent is purified by vacuum stripping.          

Claims 1, 3, 5, 7-9, 13, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okazaki et al. (WO 2016/047445).
Example 1 of Okazaki et al. teaches preparation of a catalyst comprising depositing a solution of a 1:1 boron trifluoride methanol complex on a -alumina support that had been calcined at 500 ºC.  The catalyst comprises 53.1 wt % of boron trifluoride methanol complex, corresponding to a content of 36.1 wt % of BF3.  Polymerization is carried out by introducing catalyst and a feedstock comprising isobutylene into an autoclave reactor, followed by polymerization of isobutylene in the presence of the catalyst.      

Claims 1, 3-5, 7-10, 13, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okazaki et al. (WO 2016/047445).
Okazaki et al. teaches a method for producing polyisobutylene comprising polymerizing isobutylene in the presence of a polymerization catalyst containing a boron trifluoride alcohol complex supported on an oxide carrier, wherein the oxide carrier has 30 to 60 parts by weight, based on 100 parts by weight of oxide carrier, of the boron trifluoride alcohol complex supported thereon, and wherein the boron trifluoride alcohol complex contains 0.5 to 2 mole of an alcoho1 compound relative to 1 mole of boron trifluoride.  The boron trifluoride alcohol complex is a boron trifluoride methanol complex (claims 1-5).  An oxide carrier having 30 to 60 parts by weight of a 3. An oxide carrier having 30 to 60 parts by weight of a 1:0.5 boron trifluoride methanol complex contains 24.3 to 48.6 parts by weight of BF3.  It can be seen that claimed catalyst system is well within the scope of protection of claims of Okazaki et al.  Inventors also teach calcination of the oxide carrier (see Example 1).          

Claims 2, 6, 11, 12, 15, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Terminal Disclaimer
The terminal disclaimer filed on May 18, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,640,590 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
The rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Clarke et al. (WO 00/13792), set forth in paragraph 3 of the previous office action dated April 14, 2021, has been withdrawn  As indicated by Applicant, cited catalyst H containing 40 mmole (4.2 g) of BF3(OH2)2 and 10 g of silica contains 42 wt % of boron trifluoride diaquo complex, but only 27 wt % of BF3 .
The rejection of claims on the grounds of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,640,590, set forth in paragraphs 6 and 7 of the previous office action, have been withdrawn in view of Applicant’s filing of a terminal disclaimer.  


Conclusion
This office action contains new grounds of rejection and is therefore non-final.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        July 13, 2021